DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/5/2021 regarding the Drawings and Claims 10 and 21 has been fully considered. The highlighted arguments are listed below and will be addressed accordingly.  Claims 1, 7, 8, 14, 19, and 22 are cancelled. Claims 2, 10, 20-21, and 23-24 are amended.



“The Action states that the subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention. Applicant thanks the Examiner for favorable review of these application. Applicant considers that the current drawings are helpful to understand the present invention. This application illustrates the invention by FIG. 1, FIG. 2, FIG. 3a, FIG. 3b, FIG. 4a, FIG. 4b, FIG. 5, and FIG. 6 to facilitate understanding of the invention. For example, FIG. 1 including steps S101-S103 recites the method of claim 2, and FIG. 2 illustrates a first image to facilitate understanding of the first image recited by the claim 2. Therefore, Applicant considers that the current drawings are helpful to understand the present invention. Withdrawal of the objection is respectfully requested.”
	
Examiner respectfully disagrees, the Drawings do not properly illustrate the details of the claims such as “wherein the performing respectively the recognition operation on the first sub-image and the second sub-image to determine the first lane line in the first sub-image and the second lane line in the second sub-image comprises: performing feature extraction on the first sub-image based on a first convolution filter kernel to obtain a feature of the first lane line; and performing feature extraction on the second sub-image based on a second convolution filter kernel to obtain a feature of the second lane line, wherein the first convolution filter kernel and the second convolution filter kernel are symmetrical to each other.”  The figures merely show road images and obtaining an image.   Also, figure 1 contains misspelled term “performe”.



“Applicant has herein amended claim 10 and 21 to recite "plurality of the first images." Applicant respectfully submits that currently amended claims 10 and 21 are definite. Applicant expressly reserves the right to present the pre-amendment claims at a later time, in this or a related application.”

Examiner respectfully disagrees, the amended claims 10 and 21 did not address the 112 indefinite issue.  Claims 10 and 21 state that the first image is a single image, and then states obtaining the first image by acquiring a plurality of the first images.
 


	


Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
The applicant argued that FIG. 1, FIG. 2, FIG. 3a, FIG. 3b, FIG. 4a, FIG. 4b, FIG. 5, and FIG. 6 to facilitate understanding of the invention.  The examiner notes that the figures do not illustrate the claims 2 and 20 elements.  The figures merely show road images and obtaining an image.   Also, figure 1 contains misspelled term “performe”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 11-13, 15, 16 are rejected based on their dependency on claim 10.

The following claim 10 element is vague and indefinite because the claims state that the first image is a single image, and then states obtaining the first image by acquiring a plurality of the first images: 
“… wherein the obtaining the first image comprises: 
obtaining a plurality of the first images,
the performing the lane line tracking based on the determined first lane line and the determined second lane line comprises:
establishing a polar coordinate parameter coordinate library, the polar coordinate parameter coordinate library storing a polar coordinate value corresponding to at least one selected from a group consisting of the first peak point and the second peak point obtained in each of the plurality of the first images;
the first images; and
determining, based on the distances, whether a straight line corresponding to each peak point is an output lane line.”

The following claim 21 element is vague and indefinite because the claims state that the first image is a single image: 
“… further comprising:
a tracking unit configured to perform lane line tracking based on the determined first lane line and the determined second lane line,
wherein the obtaining unit obtains a plurality of the first images; and
the tracking unit further establishes a polar coordinate parameter coordinate library storing polar coordinate values corresponding to a first peak point and a second peak point obtained in the first image of each of the plurality of the first images; determines, based on an obtaining order of the plurality of the first images, distances between a second straight line corresponding to a peak point of each current frame and first straight lines corresponding to peak points of a plurality of previously obtained image frames; and determines, based on the distances, whether a straight line corresponding to each peak point is the first lane line or the second lane line.”



Allowable Subject Matter
Claims 2-6, 9, 17, 18, 20, 23, 24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to varying embodiments to a lane line recognition system.  
The following is an examiner's statement of reasons for allowance: The present invention is directed towards lane line recognition system by performing feature extraction on the first sub-image based on a first convolution filter kernel to obtain a feature of the first lane line; and performing feature extraction on the second sub-image based on a second convolution filter kernel to obtain a feature of the second lane line, wherein the first convolution filter kernel and the second convolution filter kernel are symmetrical to each other.
The closest prior art, Jeromin et al. (US 2012/0072080) shows a similar system, obtaining a first image, wherein the first image is a road image (see figure 8, figure 9, para. 0091, where Jeromin discusses obtaining an image of the road surrounding a vehicle);  dividing the first image from a middle of the first image to determine a first sub-image at a left part of the first image and a second sub-image at a right part of the first image (see figure 8, figure 9, para. 0091, where Jeromin discusses dividing the captured an image of the road into multiple cells); and performing respectively a recognition operation on the first sub-image and the second sub-image to determine a first lane line in the first sub-image and a second lane line in the second sub-image (see figure 8, figure 9, para. 0091, where Jeromin discusses the divided cells are analyzed to identify lane markers).
However, Jeromin fails to address: 
“performing respectively a recognition operation on the first sub-image and the second subimage to determine a first lane line in the first sub-image and a second lane line in the second sub-image,
wherein the performing respectively the recognition operation on the first sub-image and the second sub-image to determine the first lane line in the first sub-image and the second lane line in the second sub-image comprises:
performing feature extraction on the first sub-image based on a first convolution filter kernel to obtain a feature of the first lane line; and
performing feature extraction on the second sub-image based on a second convolution filter kernel to obtain a feature of the second lane line,
wherein the first convolution filter kernel and the second convolution filter kernel are symmetrical to each other.”

These distinct features are in each independent claim and renders them allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663